Title: To James Madison from Elisha Copeland Jr., 27 September 1823
From: Copeland, Elisha Jr.
To: Madison, James


        
          Sir
          Boston 27 Sept. 1823
        
        I was duly honoured with your esteemed favor dated 15th. Instt.
        I have now the pleasure of handing you Bill of Lading, & memo of my charges & Cost pr Invoice of the Wine &c recd. pr Hershell. Amount $154.04.
        The only Daughter is ready for Sea, & will be off first wind. Enclosed I send a Certificate of the Custom House for the wine. Very respectfully Sir Your O.H. Sev.
        
          E: Copeland junr
        
        
          P.S. I have sent the Bill of Lading to Mr. Stone, by the vessel, with the C. House Certificate.
        
      